                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 MARTIN D. FALLS,

                          Plaintiff,

          v.                                              CAUSE NO. 3:19-CV-1118-DRL-MGG

 MARSHALL COUNTY SHERIFFS DEPT., et
 al.,

                          Defendants.

                                        OPINION AND ORDER

         Martin D. Falls, a prisoner without a lawyer, filed a complaint. “A document filed pro se is to

be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Still, under 28 U.S.C. § 1915A, the court must review the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks monetary

relief against a defendant who is immune from such relief. “In order to state a claim under [42 U.S.C.]

§ 1983 a plaintiff must allege: (1) that defendants deprived him of a federal constitutional right; and

(2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir.

2006).

         In the complaint. Mr. Falls alleges that, since his arrival at the Marshall County Jail in July

2019, Sheriff Hassel and Sergeant Holcomb have subjected him to overcrowded conditions, which

causes him to be unable to leave his bed safely and forces him to sleep near a toilet. They have also

forced him to eat on a toilet or the floor instead of at a table. Because Mr. Falls is a pretrial detainee,

the court must assess his claims under the Fourteenth Amendment instead of the Eighth Amendment.

See Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856 (7th Cir. 2017). “[T]he Fourteenth

Amendment’s Due Process Clause prohibits holding pretrial detainees in conditions that amount to
punishment.” Id. “A pretrial condition can amount to punishment in two ways: first, if it is imposed

for the purpose of punishment, or second, if the condition is not reasonably related to a legitimate

goal—if it is arbitrary or purposeless—a court permissibly may infer that the purpose of the

government action is punishment.” Id. A pretrial detainee can “prevail by providing only objective

evidence that the challenged governmental action is not rationally related to a legitimate governmental

objective or that it is excessive in relation to that purpose.” Kingsley v. Hendrickson, 135 S. Ct. 2466,

2473 (2015). Giving him the favorable inferences to which he is entitled at this stage of the

proceedings, Mr. Falls states a plausible Fourteenth Amendment claim against Sheriff Hassel and

Sergeant Holcomb.

        Mr. Falls also names the Marshall County Sheriff’s Department as a defendant. To pursue a §

1983 claim against a local governmental entity, a plaintiff must show that his injury was the result of

that entity’s official policy or practice. Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir.

2012). Because the complaint suggests that the Sheriff Department maintains a policy or practice of

overcrowding the jail in violation of the Fourteenth Amendment, Mr. Falls may also proceed against

this defendant.

        For these reasons, the court:

        (1) GRANTS Martin D. Falls leave to proceed on a Fourteenth Amendment claim against

Sheriff Hassel and Sergeant Holcomb for money damages for allegedly subjecting him to overcrowded

conditions since July 2019;

        (2) GRANTS Martin D. Falls leave to proceed on a Fourteenth Amendment claim against the

Marshall County Sheriff’s Department for money damages for allegedly maintaining a policy or

practicing of overcrowding at the Marshall County Jail;

        (3) DISMISSES all other claims;




                                                      2
       (4) DIRECTS the clerk and the United States Marshals Service to issue and serve process on

Sheriff Hassel, Sergeant Holcomb, and the Marshall County’s Sheriff’s Department at the Marshall

County Jail with a copy of this order and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d);

and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sheriff Hassel, Sergeant Holcomb, and the

Marshall County’s Sheriff’s Department to respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which Martin D. Falls has been granted

leave to proceed in this screening order.

       SO ORDERED.

       December 20, 2019                             s/ Damon R. Leichty
                                                     Judge, United States District Court




                                                3
